Mr. Chiee Justice Del Toro:
This appeal is from a judgment dismissing an action of unlawful detainer on the ground that there was a conflict of titles and adjudging the plaintiffs to pay the costs. The Supreme Court affirmed the judgment because the oral evidence was contradictory and there was also a conflict in the documentary evidence if taken in connection with the oral evidence, and because it was not shown that the court abused its discretion in mulcting the plaintiffs in costs. The plaintiffs necessarily knew that their rights were ques-*997Honed fundamentally and, therefore, should have brought an ordinary action. If they did not they must abide by the consequences of their own acts.

Affirmed.